                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF TENNESSEE
                            WESTERN DIVISION

                                )
MARY STEWART, as next of kin    )
and Administrator Ad Litem of   )
DARRIUS STEWART, Deceased, and )
HENRY WILLIAMS as next of kin   )
and Father of DARRIUS STEWART, )
                                )
     Plaintiffs,                )          No. 2:16-cv-02574-SHM
                                )
v.                              )
                                )
CITY OF MEMPHIS, and OFFICER    )
CONNOR SCHILLING, individually, )
                                )
     Defendants.                )
                                )

                                   ORDER


       Former Memphis police officer Connor Schilling fatally shot

Darrius Stewart (“Stewart”) during an arrest.           Stewart’s parents

Mary   Stewart   and   Henry   Williams    bring    this   action   against

Defendants Schilling and the City of Memphis (the “City”) under

42 U.S.C. § 1983.        They allege that Schilling used excessive

force 1 in violation of Stewart’s Fourth Amendment rights and that

the City’s policies and customs caused that violation. 2



1 Plaintiffs also make passing reference to Schilling’s “unlawful seizure” of
Stewart. (ECF No. 166-17 at 2407.) Plaintiffs do not treat that “seizure”
as a separate constitutional violation. They argue only excessive force.
There is no dispute that Schilling had probable cause to arrest Stewart. The
Court will address only the issue of excessive force.
2  The Court has dismissed Plaintiffs’ official capacity claims against
Schilling and former Memphis Police Department Director Toney Armstrong.
(ECF No. 37 at 297-98.) The Court has also dismissed Plaintiffs’ state law
     Before       the     Court     are    three      motions.        The    first   is

Schilling’s Motion for Summary Judgment, filed on May 30, 2018.

(ECF No. 152.)          Plaintiffs responded on June 27, 2018.                (ECF No.

165.)      Schilling replied on July 11, 2018.               (ECF No. 172.)

     The second is the City’s Motion for Summary Judgment, filed

on May 30, 2018.          (ECF No. 155.)           Plaintiffs responded on June

27, 2018.        (ECF No. 166.)           The City replied on July 11, 2018.

(ECF No. 173.)

     The third is Schilling’s Motion to Exclude Testimony of

Jeffrey     J.   Noble,     filed    on    May     30,    2018.     (ECF    No.   153.)

Plaintiffs       responded     on    June       19,      2018.      (ECF    No.   162.)

Schilling replied on July 2, 2018.                 (ECF No. 169.)

     For the following reasons, Schilling’s Motion for Summary

Judgment is DENIED, the City’s Motion for Summary Judgment is

GRANTED, and Schilling’s Motion to Exclude Testimony of Jeffrey

J. Noble is GRANTED.

I.   Background

     Around 11:00 p.m. on July 17, 2015, Schilling pulled a car

over because it had a broken headlight.                           (ECF No. 165-1 at

2165.) 3     Stewart, one of three occupants, was in the backseat.

(Id. at 2166; ECF No. 149 at 851-52.)                     Schilling approached the


claims and their claim under 42 U.S.C. § 1983 for violation of Stewart’s
Fourteenth Amendment rights. (Id. at 298-307.)
3 Unless  otherwise noted, all pin cites for record citations are to the
“PageID” page number.
                                            2
car and asked the occupants for identification.                       (ECF No. 165-1

at    2165.)         After      getting     their       identification,       Schilling

returned to his patrol car and ran the identification through

the National Crime Information Center System.                      (ECF No. 166-1 at

2292.)     The system showed that Stewart had out-of-state arrest

warrants.      (Id.)

      Schilling approached the car again and asked Stewart to

step outside.            (Id. at 2292-93.)            Stewart complied.            (Id. at

2293.)     Schilling patted Stewart down for weapons, found none,

and   placed       Stewart      in   the    back   of      the   patrol     car    without

handcuffing him.          (Id.; ECF No. 149 at 865.)               Schilling gave the

driver of the car a ticket and allowed him to leave.                          (ECF. No.

166-1    at    2293.)           Schilling      then     contacted     Memphis          police

dispatch      to    verify       Stewart’s       warrants.         (Id.)          Dispatch

confirmed the warrants, informed Schilling that Stewart would be

extradited,        and    directed     Schilling      to    take   Stewart        to    jail.

(Id.)    Schilling, intending to handcuff Stewart, opened the rear

patrol car door on the side where Stewart sat.                      (Id.)

      The parties agree on some aspects of what happened next.

They agree that there was a physical struggle that lasted for a

few   minutes.           (ECF    No.   165-1     at    2169.)       They    agree        that

Schilling shot Stewart twice and that Schilling and Stewart were

never more than two feet apart when Schilling fired.                              (ECF No.

                                             3
165-1 at 2172; 166-1 at 2296.)                         They agree that one bullet

struck Stewart in his upper right chest.                            (ECF No. 165-1 at

2172.)        They    agree   that      the       other    bullet     traveled    through

Stewart’s left arm and struck him in the left side of his torso.

(Id.)     They agree that, after he was shot, Stewart ran for

several yards, collapsed, and later died of his injuries.                             (ECF

No. 166-1 at 2297.)               The parties disagree on three principal

points: (1) whether Stewart was violent and aggressive during

the struggle; (2) the timing and order of Schilling’s two shots;

and (3) Stewart’s body position when Schilling shot him.

     Defendants         contend     that      Stewart          charged   Schilling     and

wrestled with him on the ground.                   (ECF No. 149 at 877.)          Stewart

bit Schilling and twisted his genitals.                           (Id. at 885, 949.)

Stewart   eventually        got    on   top       of   Schilling.        (Id.    at   949.)

Stewart       punched     Schilling.           (Id.       at    882.)      Stewart     got

Schilling’s handcuffs and used them to strike Schilling on the

top of his head and across his nose.                      (Id. at 883-84.)        Stewart

tried    to    gain     control    of    Schilling’s           gun.      (Id.   at    892.)

Schilling attempted to call for backup but received no response

because his radio had been knocked to an unmonitored frequency.

(Id. at 915.)           Exhausted, afraid he might lose consciousness

from blows to the head, and in fear for his life, Schilling shot

Stewart twice.          (Id. at 894.)         The first shot hit Stewart’s left

                                              4
arm and travelled into the left side of his torso.                              (ECF No.

151-3 at 1164.)           The second hit Stewart in the upper right

chest.         (Id.)      Stewart     was       moving    toward     Schilling      when

Schilling      fired    the   first   shot      and     Stewart    was   still    coming

toward Schilling when Schilling fired the second.                        (ECF No. 149-

3   at    1025-26.)      Schilling    fired       the    shots    approximately      two

seconds apart.         (Id. at 1025.)

         Plaintiffs contend that Stewart was nonviolently trying to

escape.        (ECF No. 165-19 at 2265.)                Stewart did not punch or

bite Schilling, strike Schilling with his handcuffs, or grab

Schilling’s genitals.           (ECF No. 165-1 at 2169-70.)               Stewart did

not try to gain control of Schilling’s gun.                          (Id. at 2171.)

Because     Schilling     was   larger      and    stronger       than   Stewart    and,

unlike Stewart, trained in hand-to-hand combat, Schilling could

not have reasonably feared for his life during the struggle.

(ECF No. 165-19 at 2265; ECF No. 166-17 at 2409.)                               Schilling

shot Stewart first in the upper right chest while Stewart was on

the ground.       (ECF No. 165-19 at 2265.)               As Stewart stood up and

began turning away to flee, Schilling shot Stewart through his

left arm and into the left side of his torso, “technically in

his back.”       (Id. at 2266, 2272.)

         Plaintiffs filed their Amended Complaint on July 13, 2016.

(ECF     No.    4.)      Defendants     filed      their    motions       for    summary

                                            5
judgment on May 30, 2018.                 (ECF No. 152; ECF No. 155.)                     Both

Defendants        contend     that   Schilling       did    not    violate        Stewart’s

Fourth Amendment rights.               (ECF No. 152-2 at 1303; ECF No. 155-1

at    1674.)       Schilling     also      contends       that    he   is       entitled    to

summary judgment on the ground of qualified immunity.                              (ECF No.

152-2 at 1300-01).             The City contends that, even if Schilling

violated Stewart’s Fourth Amendment rights, no City policy or

custom caused that violation.               (ECF No. 155-1 at 1679).

II.    Jurisdiction

       The      Court   has    federal-question           jurisdiction.           Under     28

U.S.C. § 1331, district courts have original jurisdiction “of

all    civil      actions     arising      under    the    Constitution,          laws,     or

treaties of the United States.”                     Plaintiffs’ remaining claims

assert      a   right   to    relief      against   Defendants         under      42    U.S.C.

§ 1983.         (ECF No. 4 at 32.)          Those claims arise under the laws

of the United States.

III. Motions for Summary Judgment

       A.       Standard of Review

       Under      Federal     Rule   of    Civil    Procedure      56,      a    court    must

grant a party’s motion for summary judgment “if the movant shows

that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.”                                    Fed. R.

Civ. P. 56(a).          The moving party must show that the nonmoving

                                             6
party, having had sufficient opportunity for discovery, lacks

evidence to support an essential element of its case.                                See Fed.

R. Civ. P. 56(c)(1); Peeples v. City of Detroit, 891 F.3d 622,

630 (6th Cir. 2018).

     When      confronted       with     a       properly-supported               motion    for

summary judgment, the nonmoving party must set forth specific

facts showing that there is a genuine dispute for trial.                                     See

Fed. R. Civ. P. 56(c).              “A ‘genuine’ dispute exists when the

plaintiff presents ‘significant probative evidence’ ‘on which a

reasonable jury could return a verdict for her.’”                             EEOC v. Ford

Motor Co., 782 F.3d 753, 760 (6th Cir. 2015) (en banc) (quoting

Chappell     v.    City   of    Cleveland,        585    F.3d     901,      913    (6th     Cir.

2009)).      The nonmoving party must do more than simply “show that

there   is    some   metaphysical       doubt       as    to     the    material      facts.”

Lossia v. Flagstar Bancorp, Inc., 895 F.3d 423, 428 (6th Cir.

2018)   (quoting      Matsushita        Elec.      Indus.        Co.     v. Zenith         Radio

Corp., 475 U.S. 574, 586 (1986)).

     Although summary judgment must be used carefully, it “is an

integral     part    of   the     Federal        Rules    as     a     whole,      which     are

designed      to     secure       the    just,          speedy,        and        inexpensive

determination        of   every    action[,]            rather       than    a     disfavored

procedural shortcut.”             FDIC v. Jeff Miller Stables, 573 F.3d




                                             7
289,    294        (6th     Cir.       2009)     (quotation           marks     and       citations

omitted).

       B.      Plaintiffs’ Claim Against Schilling

       Under       42   U.S.C.      § 1983,       state         officials     are     liable    for

damages       if     they     deprive          anyone      of     his    constitutional         or

statutory rights.             See Kaminski v. Coulter, 865 F.3d 339, 345

(6th   Cir.        2017).         State    officials            can   assert    a     defense   of

qualified      immunity.            That       doctrine         protects      them    from    civil

liability      unless       the    statutory          or   constitutional            rights    were

clearly       established           when        the     violation          occurred.            See

Messerschmidt v. Millender, 565 U.S. 535, 546 (2012).

       Schilling          asserts       that      he       is     entitled       to       qualified

immunity.          Plaintiffs argue that the doctrine does not protect

Schilling       because       he       violated       Stewart’s         clearly       established

Fourth Amendment right to be free from excessive force.

       Excessive          force     claims       are       analyzed      under        the    Fourth

Amendment’s reasonableness standard.                            See Graham v. Connor, 490

U.S. 386, 395 (1989).                   “[W]hether the force used to effect a

particular         seizure        is     reasonable . . .             requires        a     careful

balancing of the nature and quality of the intrusion on the

individual's              Fourth        Amendment           interests           against         the

countervailing governmental interests at stake.”                                      Id. at 396

(quoting Tennessee v. Garner, 471 U.S. 1, 8 (1985)) (internal

                                                  8
quotation marks omitted).            Although reasonableness is ultimately

based on the totality of the circumstances, three factors guide

the   analysis:      (1)     the   severity     of    the    crime    at   issue;    (2)

whether the suspect poses an immediate threat to the safety of

the officer or others; and (3) whether the suspect is actively

resisting arrest or attempting to evade arrest by flight.                      Id.

       Whether an officer is entitled to qualified immunity is a

question of law.            See Dickerson v. McClellan, 101 F.3d 1151,

1157 (6th Cir. 1996).              When “the legal question of qualified

immunity turns upon which version of the facts one accepts, the

jury, not the judge, must determine liability.”                       Sova v. City of

Mt. Pleasant, 142 F.3d 898, 903 (6th Cir. 1998).                       The first task

is    to   determine       the   extent   to    which    the    record     supports    a

plaintiff’s version of events.                 Chappell, 585 F.3d at 909.             If

plaintiff offers evidence sufficient to create a genuine dispute

of material fact, the Court must decide whether, viewing those

disputed facts in the light most favorable to plaintiff, the

officer is nevertheless entitled to qualified immunity.                        Id. at

907    (noting      that    qualified     immunity      is     not    appropriate     if

“viewing      the     evidence      in    the        light     most    favorable      to

[plaintiff], a constitutional right was violated and that . . .

right was clearly established at the time of the violation”).




                                           9
               1.         Genuine Disputes of Material Fact

      There         are    important     differences       between    Schilling’s       and

Plaintiffs’ accounts of what happened on the night of July 17,

2015.         The    parties      disagree   about:        (1)   whether     Stewart    was

violent and aggressive; (2) the timing and order of the shots;

and     (3)    Stewart’s          body   position     when       Schilling    shot     him.

Schilling       argues       that    Plaintiffs     have    not    offered    sufficient

evidence to dispute his version of events.                       Plaintiffs disagree.

      Where the person shot dead is unable to testify, the Court

“may not simply accept what may be a self-serving account of the

police officer.”              Jefferson v. Lewis, 594 F.3d 454, 462 (6th

Cir. 2010) (quoting Scott v. Henrich, 39 F.3d 912, 915 (9th Cir.

1994)).        It must “look at the circumstantial evidence that, if

believed, would tend to discredit the police officer’s story.”

Id.     The first question here is whether the Court can consider

two witness statements on which Plaintiffs rely.

               a.         Consideration of Danyale Franklin’s Statements

      Plaintiffs rely in part on two witness statements made by

Danyale       Franklin       to     demonstrate     that    there    are     disputes    of

material fact.             Franklin gave her first statement to the Memphis

Police Department on the night of the shooting.                        (ECF No. 165-7

at 2212.)       She gave her second statement to the Tennessee Bureau

                                             10
of Investigation about a week later.                     (Id. at 2220.)       Schilling

argues    that     the     Court   should    not    consider        those   statements.

(ECF No. 172 at 2454.)             He asserts that Plaintiffs’ reliance on

them violates Federal Rule of Civil Procedure 56(c) because they

are    “not   in     the    record     before      the    Court,     Plaintiffs     have

provided no sworn testimony to authenticate or identify [the]

statement[s], and the statement[s] [are] not [] exhibit[s] to

any of the depositions.”             Id.    Schilling’s argument is not well-

taken.

       First, the statements are in the record.                       That Plaintiffs

did not include them as deposition exhibits is not material.

Plaintiffs attached them as exhibits to their responsive brief.

See (ECF No. 165-7.)               There is no requirement that materials

relied on at summary judgment predate a party’s motion.                              See

Fed.     R.   Civ.    P.     56(c)    advisory      committee’s        note   to    2010

amendment (stating that materials not already in the record may

be    referenced     if     they     are   “placed       in   the    record”);     Swank

v. Hale, No. 2:12-cv-1031, 2016 WL 1156517, at *3 (S.D. Ohio

Mar. 24, 2016) (“[A party] may place such materials into the

record by attaching them to the summary judgment motion.”).

       Second, materials used at summary judgment to demonstrate a

genuine dispute of material fact need not be authenticated.                          The

2010 amendments to Rule 56 removed that requirement.                           A party

                                            11
may “object that the material cited to support or dispute a fact

cannot   be    presented     in   a   form   that    would     be   admissible   in

evidence.”         Fed. R. Civ. P. 56(c)(2); see also Magnum v. Repp,

674 F. App’x 531, 536-37 (6th Cir. 2017); Mauer v. Indep. Town,

870 F.3d 380, 384 (5th Cir. 2017) (“At the summary judgment

stage, evidence need not be authenticated or otherwise presented

in an admissible form. . . . [M]aterials cited to support or

dispute a fact need only be capable of being presented in a form

that would be admissible in evidence.”) (citations and internal

quotation marks omitted).

      Schilling does not argue that Franklin’s statements cannot

be presented in an admissible form.                 He represents that he has

been unable to locate Franklin for a deposition.                     (ECF No. 172

at   2454.)         That   representation    is     not   an   argument   against

eventual admissibility.           Because Schilling has not objected to

admissibility, the Court will consider the statements.

              b.     Disputes of Material Fact

              i.     Whether Stewart Was Violent and Aggressive

      Schilling offers evidence that Stewart, after running out

of the patrol car, bit Schilling, twisted his genitals, got on

top of him, punched him, struck him with his own handcuffs, and

tried to grab his gun.            Schilling argues that Plaintiffs have




                                        12
not cited sufficient evidence to dispute these facts.                     (ECF No.

172 at 2448.) 4

       First, Schilling testified that, while he was on top of

Stewart, Stewart bit him on his right bicep and twisted his

genitals.    (ECF No. 149 at 885, 949.)               A photograph taken the

night of the shooting shows what appears to be a bite mark on

Schilling’s arm.        (ECF No. 152-19 at 1565.)              No witness says

that    Stewart   did   not   bite    Schilling     or   twist   his      genitals.

Plaintiffs cite nothing else.               It is undisputed that, at some

point    during   the    struggle,     while      Schilling    was   on    top   of

Stewart, Stewart bit Schilling on his right bicep and twisted

his genitals.

       Second, Schilling testified that Stewart got on top of him.

(ECF No. 149 at 893.)          Ernestine Parrot testified that she saw

the struggle and that Stewart was never on top of Schilling.

(ECF No. 165-10 at 2239.)              Although Parrot did not see the

entire   struggle,      she   did    see    the   relevant    portion:     the   few

minutes leading up to the first shot. (Id. at 2230, 2235, 2239.)

Schilling testified that Stewart was on top of him towards the

end of the fight, just before Schilling shot Stewart.                     (ECF No.

149 at 893.)      Because Parrot testified that Stewart was not on

4 Both parties reference a video that they argue supports their version of
events. The Court has reviewed the video and finds it largely unhelpful. It
shows about twenty seconds of Schilling and Stewart struggling physically.
At no point does Stewart appear to be on top of Schilling.       The video is
short and of low quality. It does not resolve any factual dispute.
                                           13
top of Schilling then, whether Stewart was on top of Schilling

is sufficiently disputed.

       Third, Schilling testified that Stewart punched him.                             (ECF

No. 149-882.)           Two witnesses dispute that.                 Parrot testified

that she “didn’t see Stewart, you know, fighting [Schilling] or

hitting him or nothing like that.”                      (ECF No. 165-10 at 2238.)

William Rogers testified that he “didn’t see any punches” from

Stewart.       (ECF No. 165-12 at 2245.)                 Although neither saw the

entire struggle, (ECF No. 165-10 at 2235; ECF No. 165-12 at

2243), both saw the few minutes leading up to the first gunshot,

(ECF    No.    165-10     at    2230,     2239;    ECF     No.    165-12        at    2244).

Schilling testified that Stewart was striking him towards the

end of the fight, just before he shot Stewart.                       (ECF No. 149 at

893.)         Whether     Stewart        punched    Schilling       is     sufficiently

disputed.

       Fourth, Schilling testified that Stewart hit Schilling on

top of his head and across his nose with his handcuffs.                                 (ECF

No. 149 at 882-84.)            Parrot and Rogers testified that they never

saw Stewart strike Schilling.               (ECF No. 165-10 at 2238; ECF No.

165-12 at 2245.)           Schilling testified that Stewart struck him

with    handcuffs       towards     the    end     of    the     fight,    just       before

Schilling      shot     Stewart,    which     puts      Schilling’s       testimony       in

conflict      with    Parrot’s     and    Rogers’.        (ECF    No.     149    at    893.)

                                            14
Parrot also testified that she did not see anything in Stewart’s

hands.       (ECF No. 165-10 at 2239.)          Schilling’s argument that,

based on photographic evidence, it is indisputable that Stewart

hit him with handcuffs is not persuasive.              Photographs taken the

night of the shooting show little or no damage to Schilling’s

head   and    face.   (ECF    No.   152-19    at    1557-63.)      They    do    not

“blatantly contradict[]” Parrot’s and Rogers’ testimony.                       Scott

v. Harris, 550 U.S. 372, 380 (2007); accord Bazan ex rel. Bazan

v. Hidalgo Cty., 246 F.3d 481, 493 (5th Cir. 2001) (noting that

the lack of head wounds and blood on a flashlight contradicted

officer’s testimony that suspect hit officer on the head with

his flashlight).      The presence of Stewart’s DNA on Schilling’s

handcuffs is not dispositive.               (ECF No. 152-23 at 1638.)              A

reasonable jury could conclude that the DNA was the incidental

result of their minutes-long physical struggle.                    There is no

incontrovertible      proof    that    Stewart      used   the    handcuffs      as

weapons to attack Schilling.           Whether Stewart struck Schilling

with his handcuffs is sufficiently disputed.

       Fifth,   Schilling     testified      that   Stewart      tried    to    gain

control of Schilling’s gun.           (ECF No. 149 at 893.)          Schilling’s

testimony was specific.        When asked exactly how and when Stewart

went for Schilling’s gun, Schilling testified that it happened

at the end of the fight, just before the first shot. (Id. at

                                       15
892-93.)     Stewart was on top of Schilling, using Stewart’s right

hand to strike with the handcuffs while using his left hand to

reach for the gun.          (Id.)   Parrot testified that Stewart was not

on top of Schilling during the minutes leading up to the first

shot.      (ECF No. 165-10 at 2239.)             Parrot and Rogers testified

that Stewart was not striking Schilling during that time.                       (Id.

at 2238; ECF No. 165-12 at 2245.)                  Because Schilling’s claim

that Stewart reached for Schilling’s gun is directly connected

to   two    disputed    facts,      Parrot’s     and   Rogers’s    testimony     is

“circumstantial        evidence     that,    if    believed,      would tend     to

discredit” Schilling’s account.                Jefferson, 594 F.3d at 462.

Their    testimony     is    sufficient     to    support   an    inference     that

Stewart did not reach for Schilling’s gun.

             ii.   The Timing and Order of the Shots

     The    parties    disagree     about    the   timing   and    order   of    the

shots.     Schilling testified that he fired the shots no more than

two seconds apart.          (ECF No. 149-3 at 1017.)         Witness testimony

suggests it was longer than that.                  Rogers testified that the

shots were fired between fifteen and twenty seconds apart.                      (ECF

No. 165-12 at 2246.)           Parrot, who says she was standing near

Stewart and Schilling as they struggled, testified that, after

the first gunshot, she “ran to [her] car, jumped in [her] car,

took off down the street and made a right turn . . . and [then]

                                        16
heard another shot.”          (ECF No. 165-10 at 2239.)               That would take

longer    than    two    seconds.          The     timing       of     the    shots     is

sufficiently disputed.

     Schilling provides some evidence that the first shot was

the one that entered Stewart’s left arm and the side of his

torso, and that the second shot was the one that struck Stewart

in his upper right chest.               Schilling told the Memphis Police

Inspectional      Services     Bureau     that     he    aimed       the     first    shot

towards the “left side of [Stewart’s] chest.”                    (ECF No. 149-3 at

1017.)       Jonathyn     Priest’s        report       states        that    “the     best

explanation      for   shot    order   given     the     available         evidence    and

information in the provided materials is consistent with Officer

Schilling’s      statement     of   the   left     occurring         first . . .       and

right chest . . . occurring second.”                  (ECF No. 151-5 at 1256.)

Plaintiffs    argue     that    this    issue    is     disputed       because       their

expert Roger Mitchell testified that “the second gunshot wound

is on the back side of the left arm.”                 (ECF No. 165-18 at 2261.)

Their argument is not well-taken.                A questioning attorney, not

Mitchell, used the term “second gunshot.”                       (Id.)        The record

shows that Mitchell was not opining on the shot order.                                  He

referred to gunshot wound number two from the medical examiner’s

report.    (ECF No. 165-18 at 2259-60.)                 The examiner labeled the

gunshot into the left arm as gunshot number two, but stated that

                                          17
the numbering was “not intended to indicate the order in which

[the wounds] may have been sustained.”        (ECF No. 132-1 at 610.)

       Other evidence disputes Schilling’s account.         The parties

agree that Stewart and Schilling were farther apart when Stewart

was shot in the left arm than when he was shot in the upper

right chest.    (ECF 165-1 at 2174.)       Danyale Franklin and William

Rogers stated that Stewart was farther away from Schilling at

the time of the second shot than he was at the first.          (ECF No.

165-7 at 2214; ECF No. 165-12 at 2246.)         A jury could reasonably

infer that the first shot was the one that struck Stewart in his

chest and the second shot was the one that went through his left

arm and into his torso.        The order of shots is sufficiently

disputed.

            iii. Stewart’s Body Position When Schilling Shot Him

       The parties offer conflicting accounts of Stewart’s body

position when Schilling shot him.            In an interview with the

Memphis    Police   Inspectional   Services    Bureau,   Schilling   said

Stewart was coming towards him when Schilling fired both shots.

(ECF No. 149-3 at 1025-26.)        Parrot testified that Stewart was

on the ground when Schilling first shot him.         (ECF No. 165-10 at

2230.)     Franklin said she heard the first shot and then “saw

[Schilling] begin to stand up and [Stewart] struggl[e] to get

up.”     (ECF No. 165-7 at 2213.)        Franklin and Rogers said that,

                                    18
after the first shot, Stewart stood up, turned to flee, took at

least a step, and was shot again.                     (Id. at 2213-14; ECF No. 167-

1 at 2424.)         Stewart’s body position at the time of the shots is

disputed.

      c.      Facts for Qualified Immunity Analysis

      Taking the facts in the light most favorable to Plaintiffs,

the   following           is    what    happened        after     Stewart      fled    from

Schilling’s patrol car: Schilling took hold of Stewart and held

him   down.         The    two    of    them     wrestled       for    several    minutes.

Stewart tried to get away and Schilling tried to subdue him.

While under Schilling, Stewart bit Schilling on his right bicep

and twisted his genitals.                They separated.          Then, at very close

range, Schilling shot Stewart in the upper right chest while

Stewart lay on the ground.                   Stewart stood up, turned to flee,

and moved no more than two feet before Schilling shot him again,

roughly twenty seconds after the first shot.

      Given    this       set    of    facts,    the    Court    must    decide      whether

Schilling is entitled to qualified immunity.                          For the following

reasons, he is not.

              2.     Qualified Immunity

      Qualified        immunity         will     shield        Schilling      from    civil

liability          unless:       (1)     he         violated     one     of       Stewart’s

constitutional            rights;      and      (2)     that     right      was      clearly

                                               19
established at       the time. 5       Plaintiffs contend        that Schilling

violated Stewart’s clearly established Fourth Amendment right to

be free from excessive force.

              a.    Constitutional Right

      Police officers have the right to use some degree of force

when carrying out an arrest.            See Graham, 490 U.S. at 396.              How

much force is too much depends on the circumstances.                   Id.    A use

of    force    violates    the     Fourth    Amendment’s    guarantee        against

unreasonable seizures if it was not “objectively reasonable” in

light of the events confronting the officer.                     Id.      at 397.

Whether force was objectively reasonable depends on all of the

facts.    Three are afforded particular weight: (1) the severity

of the crime; (2) whether the suspect was actively resisting

arrest or attempting to evade arrest by flight; and (3) whether

the   suspect      posed   an    immediate   threat   to   the   safety      of   the

officer or others.              Id. at 396 (the “Graham factors”).                The

reasonableness of the force must be judged from the perspective




5 The Sixth Circuit has at times applied a third step to the qualified
immunity analysis: “whether the plaintiff has offered sufficient evidence to
indicate that what the official did was objectively unreasonable in light of
the clearly established constitutional rights.”    See Sample v. Bailey, 409
F.3d 689, 696 (6th Cir. 2005) (quoting Feathers v. Aey, 319 F.3d 843, 848
(6th Cir. 2003)). Recent precedent makes clear that “the test for qualified
immunity has only two prongs.” Brown v. Lewis, 779 F.3d 401, 417 (6th Cir.
2015).   In Fourth Amendment cases like this one, reasonableness does factor
into the first step of the qualified immunity inquiry. Id. “But there is no
additional, separate hurdle of reasonableness for [Plaintiffs] to overcome.”
Id.
                                        20
of a reasonable officer on the scene, not “with the 20/20 vision

of hindsight.”        Id.

     Two uses of force are at issue in this case: the first and

second gunshots.        When an officer uses force multiple times, the

Sixth Circuit has found it appropriate to divide the incident

into segments and to analyze each use of force on its own terms.

See Harris v. City of Circleville, 583 F.3d 356, 365 (6th Cir.

2009).    The officer’s decisions leading up to the use of force

are not material.           See Livermore ex rel. Rohm v. Lubelan, 476

F.3d 397, 406 (6th Cir. 2007).               Schilling’s failure to handcuff

Stewart or call for backup has no bearing on whether his use of

force    was   reasonable.        The    focus      is   on   the    “‘split-second

judgments’     made    immediately      before      [Schilling]     used   allegedly

excessive force.”           Id. at 407 (quoting Dickerson, 101 F.3d at

1162).    Because the only difference between the two gunshots is

Stewart’s body position when Schilling shot him, much of the

analysis overlaps.

                  i.        The First Gunshot

     Analyzing the first shot, the first Graham factor favors

Plaintiffs.      When an officer uses force during an attempt to

arrest    a    suspect      because     of    outstanding       warrants,      it   is

appropriate     to     consider    both       the    severity       of   the   crimes

underlying the warrants and the severity of any crimes committed

                                         21
during the attempted arrest.                See Coitrone v. Murray, No. 1-13-

CV-00132, 2015 WL 2384298, at *4 (E.D. Ky. May 19, 2015).                          The

parties have not specified the crimes for which Stewart’s arrest

warrants      were    issued. 6       Schilling      testified    that    he   “didn’t

really take [the warrants] too serious” because his patrol car’s

computer system “told [him] a juvenile delinquency warrant or

something like that.”               (ECF No. 149 at 865-66.)             What matters

under the first Graham factor is how the crimes underlying the

warrants would have informed an “objective assessment of the

danger a suspect poses at that moment.”                   Bouggess v. Mattingly,

482 F.3d 886, 889 (6th Cir. 2007).                   An ambiguous description of

juvenile delinquency would not suggest to a reasonable officer

that Stewart posed an immediate threat of serious harm.                            The

same    is    true   of    the     crime   Stewart    committed    after     Schilling

tried    to    subdue       him:     resisting    arrest.         Although     Jackson

v. Wilkins described resisting arrest as a “serious crime”, the

officers in that case used non-deadly force.                     517 F. App’x 311,

316    (6th    Cir.       2013).      Stewart’s      resistance     may    have   been


6  Plaintiffs describe the crimes as felonies and “juvenile delinquency
misdemeanors.” (ECF No. 166-7 at 2404, 2409.) The City represents that it
is undisputed that Stewart was “set to be extradited on an out-of-state
felony warrant.”   (ECF No. 173 at 2513.)   Neither memorandum of undisputed
facts states that the warrants were for felonies.         Neither memorandum
represents what the crimes were.     A Memphis Police Inspectional Services
Bureau report states that, “[t]he crimes in this investigation are two counts
of Sexual Abuse, 2nd Degree (Iowa) and Juvenile Absconding while on Probation
(Illinois).”   (ECF No. 166-8 at 2348.)   Because Schilling does not contend
that these crimes are undisputed facts, the Court will not treat them as
undisputed.
                                            22
sufficiently serious to warrant non-deadly force, but it would

not have supported an “objective assessment” that deadly force

was justified.        Bouggess, 482 F.3d at 889.

      The second Graham factor has a mixed effect.                         Stewart was

resisting    arrest     and    trying      to     escape.      This   factor     carries

greater   weight,      however,       when      an   officer    employs      non-deadly

force.    When a suspect resists arrest and tries to flee, certain

uses of force are reasonable that would not be if the suspect

were compliant.        See, e.g., Rudlaff v. Gillispie, 791 F.3d 638,

642 (6th Cir. 2015) (taser); Landis v. Baker, 297 F. App’x 453,

461   (6th     Cir.    2008)        (baton      strikes);      Champion     v. Outlook

Nashville,     Inc.,    380    F.3d     893,      901   (6th   Cir.     2004)    (pepper

spray).     Resisting arrest and trying to escape, without more, do

not make deadly force reasonable.                    See Garner, 471 U.S. at 11

(“A   police    officer       may    not     seize      an   unarmed,      nondangerous

suspect by shooting him dead.”).

      The third Graham factor favors Plaintiffs.                           Viewing the

facts in the light most favorable to them, Stewart physically

struggled with Schilling but did not use a weapon; there was a

brief lapse in the grappling; Stewart and Schilling separated;

and   Schilling   shot     Stewart      while        Stewart   lay    on   the   ground.

Stewart was unarmed.          He never reached for Schilling’s gun.                   On

these facts, Stewart did not pose an immediate threat of serious

                                             23
harm      to    Schilling.         “It       cannot   reasonably          be    contended     that

physically resisting arrest, without evidence of the employment

or    drawing        of   a    deadly    weapon,      and       without    evidence      of    any

intention on the suspect’s part to seriously harm the officer,

could      constitute          probable       cause    that       the     suspect     poses    an

imminent danger of serious physical harm to the officer or to

others.”         Bouggess, 482 F.3d at 890 (emphasis in original).

          Bouggess’s admonition is equally applicable here, although

there is a nonmaterial distinction.                         Stewart and Schilling were

very close to each other when Schilling fired.                                 In Bouggess, the

suspect, after physically struggling with the officer, had run

ten feet before he was shot in the back.                            Id. at 889.        The fear

of    a    potential          attack    at    close    range        is   not     enough.      The

relevant question is whether Stewart posed a serious threat of

harm to Schilling.               Although Stewart would have posed a lesser

threat         had   he   been    ten     feet      away     when     Schilling      shot     him,

Stewart         –-   unarmed     and     recumbent         --   was      not    a   threat    that

justified deadly force.                  See id. at 891-92; Howser v. Anderson,

150       F.    App’x     533,     538       (6th     Cir.      2005)      (“[I]f     Defendant

intentionally shot a struggling suspect whose hands were visible

throughout the relevant portions of the struggle and who was

only attempting to get up or turn over, such a use of deadly




                                                 24
force would be excessive and would violate the decedent's Fourth

Amendment rights.”).

       The struggle preceding the first shot, including the bite

and genital twisting, does not compel a different conclusion.

This     was     not    a     situation       where     a    grave    danger    quickly

dissipated.           See Untalan v. City of Lorain, 430 F.3d 312, 315

(6th Cir. 2005) (“Within a few seconds of reasonably perceiving

a sufficient danger, officers may use deadly force even if in

hindsight       facts    show    that    the       persons   threatened     could     have

escaped unharmed.”).            Schilling was not in serious danger in the

first    place.         The     bite    and    genital       twisting    did   not    put

Schilling’s life in peril or place him at risk of great bodily

injury.        They were not a “serious” danger.                 Bouggess, 482 F.3d

at     892.      Shooting       Stewart       in     response    to     them   was    not

reasonable.           See id. at 891-92; Kirby v. Duva, 530 F.3d 475,

481-82 (6th Cir. 2008) (denying qualified immunity to officer

where, under plaintiff’s facts, “no one was ever in danger”).

       Two cases the City cites to support the reasonableness of

Schilling’s conduct are inapposite.                   In both the court held that

the officers’ use of deadly force was reasonable.                          Viewing the

facts    in     the    light    most    favorable       to    Plaintiffs,      both   are

distinguishable.            In Pollard v. City of Columbus, officers shot

a suspect, believed to be armed, who led them on a high-speed

                                              25
chase, crashed, reached out the window, clasped his hands as if

to shoot, and pointed towards them.                     780 F.3d 395, 400, 403 (6th

Cir. 2015).        A reasonable officer could believe that the Pollard

suspect was about to kill them or their fellow officers.                                     No

reasonable officer could believe the same about Stewart.                                     In

Mendez    v. Poitevent,        an    officer,       after      physically          struggling

with a suspect, shot the suspect immediately after having been

concussed by a strike to the temple.                        823 F.3d 326, 332 (5th

Cir.    2016).       “In    that     moment,       it    was     reasonable         for    [the

officer]     --     concussed,           disoriented,       weakened,         suffering       a

partial     loss     of    vision,        and     fearing      that      he       might    lose

consciousness in the presence of a violent suspected felon -- to

believe that [the suspect] might . . . seriously injure or kill

him.”      Id.      The same might be true for Schilling under his

version of events.          It is not true under the facts taken in the

light     most     favorable        to    Plaintiffs.            Under        those       facts,

Schilling was never in a comparably precarious position: Stewart

never     concussed       Schilling        or     injured      him    in      a     similarly

debilitating       way.     Neither         of    the    cited    cases       supports       the

argument that Schilling acted reasonably when he shot Stewart.

        The ultimate issue in deadly force cases is “whether [the

officer] had an objectively reasonable belief that [the suspect]

posed an imminent threat of serious physical harm to him or

                                             26
others.”       Bouggess, 482 F.3d at 890.               Viewing the facts in the

light most favorable to Plaintiffs, an officer in Schilling’s

position would not have had a reasonable belief that Stewart

posed such a threat.               Schilling’s first shot violated Stewart’s

Fourth Amendment right to be free from excessive force.

                      ii.    The Second Gunshot

     The second gunshot –- fired, as the Court must assume, when

Stewart    was      two     feet    away   and    turning    to    flee    --     was   more

unreasonable        than     the    first.        The   first     and     second     Graham

factors    apply      as     they    did   before.         The    third    again     favors

Plaintiffs.          Taking the facts in the light most favorable to

them, about         twenty    seconds      had    passed    between       the   first     and

second shots.          Unarmed and turning to flee, Stewart was not a

danger    to    anyone.        The    prospect     that     Stewart       might    turn    to

attack    is    not    enough.        Stewart     had   shown      no   such      tendency.

Schilling’s         second    shot     violated     Stewart’s       Fourth        Amendment

right to be free from excessive force.                     See Garner, 471 U.S. at

11; Bouggess, 482 F.3d at 890-91; Carden v. City of Knoxville,

699 F. App’x 495, 498-99 (6th Cir. 2017).

               b.     Clearly Established

     Both shots violated Stewart’s Fourth Amendment right to be

free from excessive force.                 The second issue is whether that

right was clearly established on July 17, 2015.                           The Court must

                                             27
first address a preliminary issue: the burden a plaintiff must

meet     to   show      that    a    constitutional     right      was    clearly

established.

                   i.     Plaintiffs’ Burden

       Schilling      cites    Sixth    Circuit     precedent       that,    once

qualified immunity has been raised as a defense, Plaintiffs have

the burden of showing that Schilling is not entitled to it.

(ECF No. 152-2 at 1300 (quoting Armstrong v. City of Melvindale,

432 F.3d 695, 699 (6th Cir. 2006)).)                   Schilling argues that

Plaintiffs     have     not    met   their   burden.         He   contends    that

Plaintiffs     have     not    cited   any   case     that    shows      Stewart’s

constitutional right was clearly established. 7

       The Court has a duty to conduct its own review of relevant

precedent to determine whether an asserted right was clearly

established.       See Elder v. Holloway, 510 U.S. 510, 516 (1994);

DiLuzio v. Village of Yorkville, 796 F.3d 604, 608 (6th Cir.

2015).    Arrington-Bey v. City of Bedford Heights is not to the

contrary.      858 F.3d 988, 993 (6th Cir. 2017).                  Plaintiff in

7 Plaintiffs argue that: “Supreme Court and Sixth Circuit precedent clearly
establish that the Fourth Amendment is violated unless the ‘governmental
interests’ in effectuating a particular kind of seizure (deadly force in this
case) outweigh the ‘nature and quality of the intrusion on the individual’s
Fourth Amendment interests.’”      (ECF No. 165-19 at 2268 (quoting Scott
v. Harris, 550 U.S. 372, 383 (2007).) The right asserted is too general to
satisfy the clearly established requirement.    See Gavitt v. Born, 835 F.3d
623, 641 (6th Cir. 2016) (“To satisfy this requirement, the right allegedly
violated must have been clearly established in a ‘particularized’ sense, such
that a reasonable official confronted with the same situation would have
known that his actions would be in violation of that right.”) (quoting
Brosseau v. Haugen, 543 U.S. 194, 200 (2004)).
                                        28
Arrington-Bey sued officers who had arrested her mentally ill

son for taking him to jail instead of a hospital.                                 Id. at 991-

92.      The    court    found       that,   under      the    facts    confronting          the

officers, there was no clearly established right for someone

like plaintiff’s son to be taken to a hospital.                                   Id. at 993.

The   court     noted    that     it    could      have    ruled      against        plaintiff

solely    because       she    had     failed      to   cite     a    case    that      clearly

established the asserted right.                   Id.   (“We begin with, and could

end   with,     the    reality       that    [plaintiff]       points        to    no   Supreme

Court or Sixth Circuit case that requires the officers to take a

delusional arrestee like [her son] to a hospital rather than a

jail.”)    (emphasis          added).        However,      the       court    came      to   its

decision only after conducting an independent review of the law.

Id. (“Arrington-Bey has not pointed to, and we have not found,

any case like this one . . . .”) (emphasis added).                                Any language

suggesting that a court can rely only on the cases a plaintiff

cites would be dicta.

      To the extent Schilling argues for a broader application of

Arrington-Bey, an application that would require Plaintiffs to

cite a specific case under all circumstances, his argument is

inconsistent with Elder v. Holloway.                       There, the Supreme Court

rejected       the    principle       that    a    court      must    decide        whether    a

constitutional right was clearly established by relying solely

                                              29
on cases plaintiffs cite.            510 U.S. 510, 516 (1994).               In Elder,

the   court    reviewed   a   rule    the       Ninth   Circuit     had     adopted    in

qualified     immunity    cases:     the    appellate       court    must    disregard

relevant legal authority not presented to, or considered by, the

district court.         Id. at 512.         Rejecting that rule, the Elder

Court held that, “review of qualified immunity dispositions is

to be conducted in light of all relevant precedents, not simply

those cited to, or discovered by, the district court.”                                Id.

Elder       instructs     a   circuit           court    deciding          whether      a

constitutional right was clearly established to “use its ‘full

knowledge of its own [and other relevant] precedents.’”                            Id. at

516 (quoting Davis v. Scherer, 468 U.S. 183, 192 n.9 (1984))

(brackets     in   original).        Elder       rejected    the     notion    that     a

circuit court can rest solely on cases plaintiffs cite to it or

cases cited to or considered by the district court.                          That rule

applies in the first instance in the district court.                         Whether a

right was clearly established is a question of law.                          Id.     Like

all questions of law, a district court’s analysis is not limited

to    the    precise    contours     of     a    plaintiff’s        legal    argument.

District courts, like circuit courts, have a duty to undertake

their own review of “all relevant precedents.”                    Id. at 512.

      Plaintiffs do indeed have the burden of establishing that

Schilling is not entitled to qualified immunity.                          Meeting that

                                           30
burden    does    not     require      Plaintiffs      to    cite   a   specific    case

showing     that     Stewart’s         constitutional          right     was   clearly

established.

                    ii.    Analysis

     For    a     constitutional        right     to    be    clearly     established,

precedent    at    the    time    of    the     alleged      misconduct    “must    have

placed the . . . constitutional question beyond debate.”                          Kielsa

v. Hughes, 138 S. Ct. 1148, 1152 (2018) (per curiam) (quoting

White v. Pauly, 137 S. Ct. 548, 551 (2017)).                            That precedent

must be a case of “controlling authority or a robust consensus

of cases of persuasive authority.”                  Plumhoff v. Rickard, 134 S.

Ct. 2012, 2023 (2014) (quoting Ashcroft v. al-Kidd, 563 U.S.

731, 741-42 (2011)).              There need not be a case “directly on

point,” Kielsa, 138 S. Ct. at 1152, but the contours of the

violated right “must [have been] sufficiently definite that any

reasonable       officer     in     the       defendant’s       shoes     would    have

understood that he was violating it,” Plumhoff, 134 S. Ct. at

2023.     “[I]f officers of reasonable competence could disagree on

[the]    issue,”    the    law    was     not    clearly      established.        Malley

v. Briggs, 475 U.S. 335, 341 (1986).

     Clearly established law may not be defined at a high level

of generality.          See Kielsa, 138 S. Ct. at 1152.                    Garner and

Graham, which set forth general rules about when deadly force is

                                           31
excessive, “do not by themselves create clearly established law

outside an obvious case.”               Id. at 1153 (quoting White, 137 S.

Ct.   at   552)      (internal      quotation       marks    omitted).          Precedent

showing that the law was clearly established must be factually

specific.         See    id.   at     1152.       That    is       especially    true    in

excessive force cases, where “the result depends very much on

the facts of each case . . . .”                   Id. at 1153 (quoting Mullenix

v. Luna, 136 S. Ct. 305, 309 (2015) (per curiam).                               “[P]olice

officers      are    entitled    to    qualified        immunity      unless     existing

precedent squarely governs the specific facts at issue.”                                Id.

(internal quotation marks omitted).

      Bouggess is factually similar to this case, although the

facts   are    not      identical.      In    Bouggess,        a    suspect   physically

struggled with an officer, broke free, ran about ten feet, and

was shot three times in the back.                   482 F.3d at 888, 890.               The

suspect did not bite the officer, twist his genitals, or do

anything similarly combative.             Id.

      In Carden, 699 F. App’x at 498, a unanimous panel held that

Bouggess      clearly     established        that   a    constitutional         violation

occurred under facts substantially identical to, and in a number

of ways more serious than, the facts in this case.                            An officer

volunteered to assist a man stopped on the side of the road

tending to a flat tire.               Id. at 496.           The man declined.           Id.

                                             32
The officer ran the license plate and saw that it did not match

the    vehicle     registration.           Id.       When     the    officer          approached

again, the man punched twice at the officer and ran.                                   Id.     The

officer tackled the man and a struggle ensued.                             Id.        During the

struggle,     the       two    exchanged    punches         and     the    man        repeatedly

grabbed for the officer’s gun.                 Id.      The officer used his taser,

but it did not subdue the man.                       Id.      The officer eventually

became entangled in the taser wires and suffered shocks.                                 Id. at

497.    The man then got on top of the officer.                           Id.    The man did

not reach for the officer’s gun from that position.                                    Id.     The

man    let   go    of    the    officer,    stood       up,      turned     away       from    the

officer, and started to flee.                  Id.      The man “made it about one

step” before the officer shot him in the back.                                  Id.     The man

died of his wounds.               Id.     The court held that the officer’s

actions violated the man’s clearly established Fourth Amendment

right to be free from excessive force because “the law at the

time    of   the    encounter      clearly       established         that       deadly       force

would be excessive if used against an unarmed, fleeing felon who

the officer lacked probable cause to believe posed a threat of

serious physical harm.”                 Id. at 498-99 (citing Bouggess, 482

F.3d at 892).

       The   court      in     Carden   held     that      the    man     did    not     pose    a

serious threat of harm to the officer when the officer shot him.

                                            33
A fortiori, Stewart did not pose a serious threat of harm to

Schilling    when          Schilling     shot     him.        The     man    in   Carden    was

significantly more violent than the Court must assume Stewart

was.    The difference of shot location –- back versus front and

side –- is not material.                 Physical distance is the more relevant

factor in determining whether someone is a greater or lesser

threat.     The physical distances in this case and Carden were

virtually       the        same.         Carden’s        reading        of    Bouggess       and

application       of       Bouggess      to    the     Carden    facts       establish      that

Stewart’s constitutional right to be free of excessive force was

clearly established.

       Viewing        the     facts      in      the     light        most    favorable      to

Plaintiffs,       Schilling        violated          Stewart’s        clearly     established

Fourth Amendment right to be free from excessive force.                                  He is

not    entitled       to    qualified         immunity.         Schilling’s       Motion    for

Summary Judgment is DENIED.

       C.   Plaintiffs’ Claim Against the City

       Local governments can be sued under § 1983 for “their own

illegal acts.”              D’Ambrosio v. Marino, 747 F.3d 378, 386 (6th

Cir.    2014)     (quoting         Connick       v. Thompson,          563    U.S.    51,    60

(2011)).    They are not vicariously liable for their employees’

conduct.        Id.         They   are    liable       only     for    official      municipal

policy that causes the deprivation of a federal right.                                       Id.

                                                34
“Official         municipal      policy     includes       the      decisions         of     a

government's lawmakers, the acts of its policymaking officials,

and practices so persistent and widespread as to practically

have the force of law.”                Connick, 563 U.S. at 61.             Plaintiffs

must prove one of the following: (1) the existence of an illegal

policy   or       legislative     enactment;      (2)     that    an   official       final

decision      making       authority     ratified    illegal      actions;       (3)       the

existence of a policy of inadequate training or supervision; or

(4) the existence of a custom of tolerance or acquiescence in

federal rights violations.                 See Burgess v. Fischer, 735 F.3d

462, 478 (6th Cir. 2013).                 Plaintiffs then must show that the

policy      was     the     “moving      force”   behind      the      federal    rights

violation.         Powers v. Hamilton Cty. Pub. Def. Comm’n, 501 F.3d

592,   607     (6th       Cir.   2007)    (quoting       Monell   v. Dep’t       of    Soc.

Servs., 436 U.S. 658, 694 (1978)).

       Viewing the disputes of material fact in the light most

favorable      to    Plaintiffs,       Schilling     violated       Stewart’s     Fourth

Amendment right to be free from excessive force.                            Plaintiffs

rely   on     the    last    three     theories     of    municipal      liability          to

establish that the City caused the violation. 8                        The City argues

that Plaintiffs have not offered evidence sufficient to support



8 Plaintiffs have disclaimed the first theory of municipal liability. See
(ECF No. 166-17 at 2410) (“Plaintiffs do not take a position on (1) the
existence of an illegal official policy or legislative enactment.”).
                                            35
their claims and that the City is entitled to judgment as a

matter of law.

             1.      Ratification

       Plaintiffs base their ratification argument on the City’s

alleged     failure    to    investigate           Stewart’s       shooting   adequately.

(ECF No. 166-17 at 2410-11.)                  The Sixth Circuit has recognized

municipal        liability    under       §    1983     for    a    city’s    failure      to

meaningfully         investigate          allegations          of      unconstitutional

conduct.     See Leach v. Shelby Cty. Sheriff, 891 F.2d 1241, 1248

(6th    Cir.      1989).           One    inadequate          investigation         is    not

sufficient.        To establish liability, a plaintiff must show “a

pattern      of     inadequate       investigation            of      similar       claims.”

Burgess, 735 F.3d at 478.

       Plaintiffs rely on two pieces of evidence to show a failure

to investigate adequately: (1) Jeffrey J. Noble’s testimony that

“there were no attempts by the City to resolve inconsistencies

in   the    shooting”;       and    (2)       Memphis     Police      Director      Michael

Rallings’        testimony    that        the      City   never       held      a   planned

administrative hearing to address the shooting.                         (ECF No. 166-17

at 2411.)        To demonstrate that this inadequate investigation was

part   of    a    pattern,    Plaintiffs           cite   Noble’s      testimony         that,

although he could not “recall the details” and was “not even

positive”, he believed there was a case before July 17, 2015, in

                                              36
which “a woman alleged that her [Memphis] police officer husband

had shot . . . a gun off in her home . . . [a]nd there was no

investigation     at    all.”     (ECF    No.       166-5   at   2324-25.)      That

evidence is not sufficient to support Plaintiffs’ failure-to-

investigate theory.

       Even if Noble’s and Rallings’ testimony were sufficient to

show    that     the     investigation         of    Stewart’s     shooting      was

inadequate, the inadequate investigation would not give rise to

municipal      liability.       The    investigation        occurred   after     the

Fourth Amendment violation.              Something that occurred after a

constitutional violation cannot have been its “moving force.”

See Swann v. City of Columbus, No. 2:04-cv-578, 2007 WL 1831131,

at *3 (S.D. Ohio June 25, 2007) (“[S]ubsequent ratification of

past wrongdoing cannot logically be the moving force behind the

[wrongdoing].”)

       Noble’s testimony is also insufficient to show a pattern of

failing   to    investigate     instances       of    excessive    force     against

unarmed   suspects.         Assuming     the    vaguely     remembered     domestic

incident described by Noble happened and was not investigated,

it is not a claim similar to the one at issue in this case: an

officer shooting a fleeing, non-dangerous suspect.                   Burgess, 735

F.3d at 478.           Plaintiffs cite no other evidence on which a




                                         37
reasonable jury could rely to rule in Plaintiffs’ favor.                                    Their

ratification claim fails.

              2.      Policy of Inadequate Training

       Inadequate        training      can    serve       as    the    basis    for    §     1983

municipal liability where it “amounts to deliberate indifference

to   the     rights      of    persons       with   whom        the    police       come    into

contact.”      City of Canton v. Harris, 489 U.S. 378, 388 (1989).

To succeed on this claim, Plaintiffs must show: “(1) that a

training program is inadequate to the tasks that the officers

must   perform;       (2)      that   the    inadequacy         is    the    result    of    the

[City's] deliberate indifference; and (3) that the inadequacy is

closely      related      to    or     actually     caused        [Stewart’s]         injury.”

Brown v. Chapman, 814 F.3d 447, 463 (6th Cir. 2016) (quoting

Plinton v. Cty. of Summit, 540 F.3d 459, 464 (6th Cir. 2008)).

       Plaintiffs         argue       that    the     City        inadequately         trained

Schilling in two ways: (1) the City trained him to check all

individuals        for      warrants     during       a        traffic      stop;     and    (2)

Schilling was not trained to call for backup before arresting

uncuffed suspects seated in the back of patrol cars.                                  (ECF No.

166-17 at 2412.)

       The   first       argument     fails    on   the        first     prong.       Training

officers to request all passenger information and checking for

warrants is not inadequate to the tasks officers must perform.

                                              38
It   is   a       custom    to     ensure    officer       safety.          It    is     not,   as

Plaintiffs          claim,        unconstitutional.                 See     United           States

v. Alexander,         467    F.     App’x    355,    362     (6th     Cir.       2012)       (“[A]n

officer does not violate the Fourth Amendment during a traffic

stop by asking for passenger identification, even where there

was no reasonable suspicion of any wrongdoing.”)

      The         second    argument        also     fails     on     the        first    prong.

Plaintiffs         present       evidence    that     Schilling       did        not     remember

being     trained      to    call     for    backup     before       arresting           uncuffed

suspects seated in the back of patrol cars.                               (ECF No. 149 at

871-72.)          Plaintiffs argue that, “[i]f [Schilling] would have

known the policy at the time . . . he would have called backup.”

(ECF No. 166-17 at 2412.)               Even if Schilling’s failure to recall

supported an inference that the City improperly trained him,

“[t]hat       a    particular      officer     may    be     unsatisfactorily             trained

will not alone suffice to fasten liability on the city . . . .”

City of Canton, 489 U.S. at 390; see also Winkler v. Madison

Cty., 893 F.3d 877, 904 (6th Cir. 2018); Carey v. Helton, 70 F.

App’x     291,      294     (6th    Cir.     2003).          Evidence       that       the    City

inadequately trained Schilling, without more, is not enough to

prove that the City had an inadequate training program.                                         Id.




                                              39
Plaintiffs cite no other relevant evidence. 9           Their failure-to-

train claim fails.

              3.     Custom of Tolerance or Acquiescence

      To prove a custom of tolerance or acquiescence, Plaintiffs

must show: “(1) the existence of a clear and persistent pattern

of [illegal activity]; (2) notice or constructive notice on the

part of the [defendant]; (3) the [defendant’s] tacit approval of

the unconstitutional conduct, such that deliberate indifference

in [its] failure to act can be said to amount to an official

policy of inaction; and (4) that the [defendant’s] custom was

the moving force or direct causal link in the constitutional

deprivation.”        Stanfield v. City of Lima, 727 F. App’x 841, 851

(6th Cir. 2018) (quoting Thomas v. City of Chattanooga, 398 F.3d

426, 429 (6th Cir. 2005) (internal quotation marks omitted).

      Plaintiffs cite two pieces of evidence to show that the

City had a custom of tolerating excessive force by its officers.

The   first    is    the   City’s   administrative   investigation,    which

determined that Schilling’s use of force against Stewart was

justified.         (ECF No. 166-17 at 2413.)    The second is testimony

by Noble that, when taken together, this case and a prior case

in which the City allegedly failed to investigate a claim that

9 Plaintiffs cite one piece of evidence that does not support their argument.
Ken Katsaris testified that the City’s backup calling policy is “inconsistent
with officer safety and survival.”    (ECF No. 166-7 at 2331-32.)   That does
not support Plaintiffs’ principal point: following the policy would have
prevented Stewart’s death.
                                       40
one of its officer fired his gun during a domestic dispute,

“send    a   message       to   [Memphis     police]    officers   that   they    can

engage in constitutional violations with impunity . . . .”                       (ECF

No. 166-5 at 2326.)

        That evidence is not sufficient to satisfy the first prong.

It does not show a clear and persistent pattern of excessive

force during arrests.             First, one administrative determination

on one officer-involved shooting does not show that officers

regularly use excessive force.               A pattern requires more than one

incident.       Second, an officer firing his gun during a domestic

dispute differs materially from the constitutional violation at

issue in this case -- excessive force during an arrest.                           The

domestic violence incident does not support a pattern of Memphis

police       officers       shooting    unarmed,        non-dangerous     suspects.

Plaintiffs cite no other evidence on which a reasonable jury

could    rely      to    determine   there    was   a   custom   of   tolerance    or

acquiescence.           Plaintiffs’ claim fails.

              4.        Plaintiffs’ Fourteenth Amendment Claim

        Plaintiffs argue that “[t]he City failed to protect Stewart

from violence after Stewart was taken into custody.”                      (ECF No.

166-17 at 2413.)           Plaintiffs rely on DeShaney v. Winnebago Cty.

Dep’t of Soc. Servs., 489 U.S. 189 (1989), and its progeny.

DeShaney acknowledged that, “when the State takes a person into

                                           41
custody and holds him there against his will,” the Fourteenth

Amendment’s Due Process Clause “imposes upon it a corresponding

duty to assume some responsibility for his safety and general

well-being.”           Id.     at    199-200.         The   Court,        however,    has

previously       dismissed      Plaintiffs’       Fourteenth       Amendment      claim.

(ECF No. 37 at 299 (“[T]he Court finds that Plaintiffs have

failed to plead a § 1983 claim for the violation of Stewart’s

Fourteenth Amendment rights.”).)

       Even absent that dismissal, Plaintiffs’ argument would not

succeed.       It     relies    on   an    offshoot    of   DeShaney:       the   state-

created danger doctrine.             (ECF No. 166-17 at 2415 (“Applying the

state-created-danger theory to the facts of this case . . . .).)

To establish liability under that doctrine, a plaintiff must

show “affirmative acts by the state that ‘create or increase the

risk    that   an     individual     will    be   exposed     to    private    acts    of

violence . . . .’”            Estate of Barnwell v. Grigsby, 681 F. App’x

435,    443    (6th    Cir.    2017)      (quoting    Peete     v. Metro.     Gov’t    of

Nashville and Davidson Cty., 486 F.3d 217, 223 (6th Cir. 2007))

(emphasis      in     original).       Plaintiffs       claim      that    Stewart    was

harmed by a state actor, Schilling, not by a private actor.

Plaintiffs’ state-created danger argument must therefore fail.

See id.; Epperson v. City of Humboldt, 140 F. Supp. 3d 676, 689

(W.D.    Tenn.      2015)     (finding      doctrine    inapplicable         where    the

                                            42
decedent “was detained, arrested and physically injured by the

Defendant officers”, but plaintiffs “made no allegation that the

officers placed him at risk of a violent act by a third party”).

           5.     Conclusion

      Plaintiffs have not cited evidence sufficient to permit a

reasonable jury to find that the City’s policies and customs

caused Stewart’s constitutional injury.     The City’s Motion for

Summary Judgment is GRANTED.

IV.   Schilling’s Motion to Exclude Testimony of Jeffrey J. Noble

      A.   Standard of Review

      Federal Rule of Evidence 702 allows expert testimony where

the witness is shown to be “qualified as an expert by knowledge,

skill, experience, training, or education.”    Fed. R. Evid. 702.

The trial judge serves as “gatekeeper” to determine whether a

proposed expert's testimony “both rests on a reliable foundation

and is relevant to the task at hand.”      Daubert v. Merrell Dow

Pharms., Inc., 509 U.S. 579, 597 (1993).    Even if the witness is

qualified, the subject matter of his testimony must match his

qualifications.     Coal Res., Inc. v. Gulf & W. Indus., Inc., 954

F.2d 1263, 1268 (6th Cir. 1992).

      B.   Motion to Exclude

      Schilling moves to exclude three aspects of expert Jeffrey

J. Noble’s testimony: (1) his opinion that Schilling’s use of

                                 43
deadly force was unreasonable and excessive; (2) his opinion

that Schilling created the danger that led to the shooting; and

(3) his opinion that Stewart did not strike Schilling because,

had Stewart done so, Schilling’s injuries would have been more

severe. (ECF No. 153-1 at 1657.)                         For the following reasons,

Schilling’s Motion is GRANTED.

              1.      Opinion   that  Schilling’s                    Use    of     Force        Was
                      Unreasonable and Excessive

       Schilling      argues      that       the   conclusion         in    Noble’s        expert

report that “the use of deadly force by Officer Schilling was

objectively        unreasonable”        and    “excessive”           is    an   inappropriate

legal conclusion.           Experts may testify in excessive force cases

“so long as [they] refrain[] from expressing legal conclusions.”

King   v.     Taylor,      944   F.    Supp.       2d    548,    555       (E.D.    Ky.       2013)

(citations omitted).             An expert’s opinion that an officer’s use

of   deadly     force      was    unreasonable           is     an    inadmissible            legal

conclusion.         See DeMerrell v. City of Cheboygan, 206 F. App’x

418,    426    (6th     Cir.     2006);       Norman      v.     City      of    Lorain,        No.

1:04CV913, 2006 WL 5249725, at *3 (N.D. Ohio Nov. 27, 2006)

(holding      that      expert        “may     testify         concerning          the        proper

procedures      to    be    followed         in    the    situation         faced        by     [the

officer], but he may not testify that the force used by [the

officer] was ‘unreasonable’ or ‘unnecessary’”).                                  The same is

true of an expert’s opinion that an officer’s use of force was
                                              44
“excessive.”       See Thompson v. City of Chicago, 472 F.3d 444, 458

(7th Cir. 2006); United States v. Eberle, Cr. No. 08-20139, 2008

WL 4858438, at *2 (E.D. Mich. Nov. 10, 2008).                            Noble’s opinion

that Schilling’s use of force was “objectively unreasonable” and

“excessive” is inadmissible.                  Schilling’s motion on this issue

is GRANTED.

            2.      Opinion that Schilling                  Created     the    Danger      that
                    Led to the Shooting

     Schilling         argues    that,       in     light   of   the     Sixth       Circuit’s

segmenting       rule,     the       following       opinion     from     Noble’s      expert

report is irrelevant and would confuse the jury: “Had Officer

Schilling       followed       his    department       policies,        adhered       to   his

training and followed generally accepted police practices, it is

likely that any use of force would not have been necessary and

that Mr. Stewart would not have been killed.”

     The    Sixth      Circuit        has    held    that     excessive       force    claims

should be examined in segments.                     See Chappell, 585 F.3d at 914;

Lubelan, 476 F.3d at 406-07.                  The court must first identify the

seizure    at     issue     in       the    particular       case      and    then    examine

“‘whether the force used to effect that seizure was reasonable

in   the   totality       of     the       circumstances,        not    whether       it   was

reasonable       for     the     police       to     create      the    circumstances.’”

Lubelan, 476 F.3d at 406 (quoting Dickerson, 101 F.3d at 1161).

The court must not consider decisions made by officers preceding
                                              45
the    seizure,       but     instead      must    “focus       on   the    ‘split-second

judgments’ made immediately before the officer used allegedly

excessive force.”             Id. at 407.          Noble may not rely on events

that occurred before Schilling’s use of force when expressing

opinions at trial. 10           See Claybrook v. Birchwell, 274 F.3d 1098,

1105    (6th       Cir.     2001)    (“Although      the    officers'        decision      to

approach Claybrook in the manner that they did was in clear

contravention         of     Metro      Nashville     Police         Department       policy

regarding procedures for undercover officers, under Dickerson,

any    unreasonableness         of    their    actions      at   that      point    may   not

weigh    in    consideration          of    the    use     of    excessive         force.”).

Schilling’s motion on this issue is GRANTED.

              3.      Opinion that Stewart Did Not Strike Schilling

       Schilling      argues        that   Noble’s    opinion        that    “Schilling’s

injuries were not severe enough to support his account of the

altercation with Mr. Stewart” should not be permitted at trial.

(ECF No. 153-1 at 1662.)              Noble bases his opinion on the lack of

10 Plaintiffs cite Bletz v. Gribble, 641 F.3d 743 (6th Cir. 2011), for the
proposition that Noble should be allowed to consider the events leading up to
the shooting when expressing his opinions at trial. Their reliance is
misplaced. By way of dicta, the Sixth Circuit said in Bletz that, “[w]here
the events preceding the shooting occurred in close temporal proximity to the
shooting, those events have been considered in analyzing whether excessive
force was used.” Id. at 752. The court went on to say that, “[i]n the case
before us, we need not decide precisely which preceding events (i.e., the
breadth of the excessive-force segment) should properly be considered in
analyzing the reasonableness of Gribble's use of deadly force.” Id.       The
Sixth Circuit has held that the “segmented approach applies even to
encounters lasting very short periods of time.” Greathouse v. Couch, 433 F.
App’x 370, 372 (6th Cir. 2011) (citing Claybrook v. Birchwell, 274 F.3d 1098,
1105 (6th Cir. 2001) (segmenting a 1-2 minute encounter to analyze an
excessive force claim)).
                                              46
discernible       damage     to    Schilling’s       face      in     photographs        taken

shortly    after     the     shooting.          Noble    describes         the    officer’s

injuries as “nothing more than some redness in his face and a

slight abrasion over his nose.”                    (Id. at 1663.)              Noble opines

that    Schilling     was    not    in    fact     struck      as    he   claims      because

“[o]ne    would     expect     much      more    serious       injuries     if     one   were

struck repeatedly in the face with a pair of handcuffs.”                              (Id.)

       Noble’s      testimony      would    not     assist          the   jury.        If     an

expert’s testimony addresses matters within the average juror’s

common knowledge, it is unnecessary because it “will not assist

the trier of fact to understand the evidence or determine a fact

in issue.”        Berry v. City of Detroit, 25 F.3d 1342, 1350 (6th

Cir. 1994); see also Kopf v. Skyrm, 993 F.2d 374, 377 (4th Cir.

1993)    (“Testimony        from   an     expert    is    presumed        to     be   helpful

unless it concerns matters within the everyday knowledge and

experience     of    a   lay      juror.”).         Whether         photographs       support

Schilling’s claim that he was struck in the face with handcuffs

is within a juror’s common knowledge.                       Noble did not use any

particular     methodology         to    determine       how    much      damage      someone

struck    by   handcuffs       would     show.      He    compared        photographs         to

testimony, and concluded, based on his lay knowledge, that the

photographs told a different story.                  The jury could do the same.

Schilling’s motion on this issue is GRANTED.

                                            47
V.   Conclusion

     For the foregoing reasons, Schilling’s Motion for Summary

Judgment is DENIED, the City’s Motion for Summary Judgment is

GRANTED, and Schilling’s Motion to Exclude Testimony of Jeffrey

J. Noble is GRANTED.



     So ordered this 25th day of January, 2019.



                                    /s/Samuel H. Mays, Jr._____
                                    SAMUEL H. MAYS, JR.
                                    UNITED STATES DISTRICT JUDGE




                               48
